Case 4:19-cv-03712 Document 1-3 Filed on 09/27/19 in TXSD Page 1 of 24




        EXHIBIT B
Case 4:19-cv-03712 Document 1-3 Filed on 09/27/19 in TXSD Page 2 of 24




   EXHIBIT B-1
9/24/2019                               Office of1-3
                 Case 4:19-cv-03712 Document     Harris County
                                                        Filed District Clerk - Marilyn
                                                               on 09/27/19         in Burgess
                                                                                       TXSD Page 3 of 24

  HCDistrictclerk.com                  CASTANEDA, ELOY vs. STATE FARM LLOYDS                                         9/24/2019
                                       Cause: 201958673  CDI: 7    Court: 189

  DOCUMENTS
  Number            Document                                                                      Post Date              Pgs
                                                                                                  Jdgm
  87230666          Defendant's Origial Answer                                                          09/20/2019       6
  87125350          Citation                                                                            09/13/2019       2
  86774223          Plaintiff's Original Petition                                                       08/22/2019       9
   ·> 86774224      Request for Issuance of Service                                                     08/22/2019       1

  86814283          Civil Process Pick Up Form                                                          08/22/2019       1




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=UKkHmYAZ6LZqgcRQeDppCUVnA/YtTHCuDYs4RHB7gK3VY+NtuTK2D…   1/1
Case 4:19-cv-03712 Document 1-3 Filed on 09/27/19 in TXSD Page 4 of 24




   EXHIBIT B-2
  Case 4:19-cv-03712 Document 1-3 Filed on 09/27/19 in TXSD Page 5 of 24

                                                                                                        8/22/2019 12:31 PM
                                                                              Marilyn Burgess - District Clerk Hanis County
                                                                                                   Envelope No. 36190084
                             2019-58673 / Court: 189                                                       By: Nelson Cuero
                                                                                                Filed: 8/22/2019 12:31 PM

                                     CAUSE NO.

ELOY CASTANEDA,                                   §                IN THE DISTRICT COURT OF
  Plaijitiff                                      §
                                                  §                    HARRIS COUNTY, TEXAS
V.                                                §
                                                  fi                         JUDICIAL DISTRICT
 STATE FARM LLOYDS                                §
     Defei~dant                                   §                   JLJRY TRIAL DEMANDED

                              PLAINTIFF'S ORIGINAL I'ETITION

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW PLAINTIFF Elov Castaneda ("Plaintiff') and files this Original Petition

against State Farm Lloyds (as per renewal) ("Defendant") and, in support tllereof, would

respectfully show the Court the following:

                                                   I.
                        DISCOVERY CONTROL PLAN AND MONETARY RELIEF


        I.        Plaintiff intends to conduct discovery under Level 2. Tex. R. Civ. P. 190.3.

        2.        Plaintiff seeks monetary relief over $200,000 but not more than $1,000,000.00,

incl>.iding damages of any kind, penalties, costs, expenses, pre judgment interest, and attorney's

fees. Tex. R. Civ. P. 47(c)(4).

                                                  II.
                                       CONDITIONS PRECEDENT


        ~.        Pursuant to Tex. R. Civ. P. 54, Plaintiff asselrts that all conditions precedent to

recovery have been performed or have occurred.

                                                  I1I.
                                 PARTIES, JURISDICTION AND VFNUE
  Case 4:19-cv-03712 Document 1-3 Filed on 09/27/19 in TXSD Page 6 of 24




                                            A.     PARTIES.

       4.      Plaintiff Elo_y Castaneda is a Texas resident(s), who resides at 2048 Thoning Rd.,

Harris County, Houston, TX 77055.

       5.      Defendant State Farm Lloyds (as per renewal) is an insurance company doing

business in the State of Texas, which may be served through Corporation Service Conipany at 211

East 7th Street Suite 620 Austin, TX 78701 -3218. As it relates to the event giving rise to this

Petition, Plaintiff invokes the right to institute this suit against any entity that was conducting

business using the assumed or common name of State Farm Lloyds (as per renewal). Pursuant to

Tex. R. Civ. P. 28, Plaintiff moves the Court to order Defendant to substitute its true narne if

different from the name stated herein.

                                       B.        dURISDICTION.


       6.      The Court has subject niatter jurisdiction over tliis cause of action because it

involves an amount in controversy in excess of the minimum jurisdictional liniits of the Court.

       7.      The Court has botli general and specific personal jurisdiction ovei- Defendant. The

Court has general jurisdiction over Defendant, as Defendant has sufficient minimum contacts with

and within this State and has purposefully availed itself of the privilege of conducting activities

within this State, thus invoking the benefits, protections, and obligations of this State's laws.

Defendant's contacts with this State, which are continuous and systematic, include doing business

in Texas, selling and delivering insurance products in Texas, entering into contracts for insurarice

in Texas with Texas residents, insuring property located in Texas, underwriting insurance policies

in Texas, accepting policy preniiums in Texas and adjtisting insura.nce claims in Texas. This

activit_y was not the unilateral activity of another party or a third person.
  Case 4:19-cv-03712 Document 1-3 Filed on 09/27/19 in TXSD Page 7 of 24




        S.      Defendant's contacts with Texas, relied upon by Plaintilf, were purposeful and

were not random, fortuitous, or attenuated, and are tlius subject to the jurisdiction of tliis State in

suits based on its activities. The Court has jurisdiction over Defendant because: (1) Defendant

purposefully availed itself of the benefits of conducting activities in Texas, and (2) the cause of

action ai-ises from or relates to those contacts or activities.

        9.      The Court has specific jurisdiction over this matter as it involved the execution,

performance, and breach of a Texas insurance contract witli Plaintiff, who is a Texas resident, witli

regards to an insured risk and/or property located in Texas. As a matter of law, Defendant

conducted business in this State because, without liniitation, Defendant conducted the business of

insurance in Texas and committed one or more torts and/or violated the Texas DTPA and/or

Insurance Code, in wliole or in part in this State, against Plaintiff in Harris County, Texas.

Defendant has sufficient and/or minimum contacts with this State, atid thus Plaintiff altirmatively

assert tlie Court's exercise of jurisdiction over Defendant comports with "traditional notions of fair

pla_y and substantial justice."

                                            C.       VENUE.


        10.     Venue is proper in Harris County because all or a substantial pai-t of the events or

omissions giving rise to the claini occurred in Harris County. Tex. Civ. Prac. & Rem. Code §

15.002(a)(1). The property subject to this dispute and which is owneci by Plaintitf is located in

Harris County. The insurance policy insuring the property was executed in Flarris County. The

damage to the property resulted froni an event or occurrence in Harris County. Tlie resulting

insurance claim that was made by Plaintiff, the property inspection perfornied by Defendant, and

the denial and/or underpayment of the insurance claim by Defendant occurred in Harris County.
  Case 4:19-cv-03712 Document 1-3 Filed on 09/27/19 in TXSD Page 8 of 24




                                                 I V.
                                      FACTUAL BACKGROUND


         11.   Eloy Castaneda is a named insured under a property insurance policy issued by

State Farm Lloyds (as per renewal). The policy number is ***5386.

         12.   On August 28, 2017; Hturicane Harvey liit the TeYas coast, which included Harris

County. This resulted in roof and interior daniage to Plaintiff s home. Specifically, the storm lifted

and tore shingles on the roof, allowing water to enter the home. Plaintiff mitigated the damage by

repairing large portions of the ceiling that were affected by the storm. Furthermore, there are

cracked ceilings and water stains visible in various roonis of the home. Thereafter, Plaintiff filed

a claim on lier insurance policy.

         13.   Plaintiff asserts that Defendant improperly denied and/or underpaid the claim.

         14.   Plaintiff asserts that Defendant conducted a substandard investigation and

inspection of the property, prepared a report, whicli did not include all of the damages that ~~~ere

observed during the inspection, and under-valued the damages observed during the inspection.

         15.   Defendant perfornied an outcome-orietited investigation of PlaintifPs claini.

Defendant's (improper) claims handling included Defendant's biased claims adjustment, and an

unfair and inequitable evaluation of Plaintiffs losses on the property. In addition, Defendant's

claims handling included both an unreasonable investigation and underpayment of Plaintifl's

claim.

                                                  V.
                            CAUSES OF ACTION AND ATTORNEY'S FEES

         16.    Plaintiff incorporates the foregoing for all purposes.

         A.     BREACH OF CONTRACT
  Case 4:19-cv-03712 Document 1-3 Filed on 09/27/19 in TXSD Page 9 of 24




       17.     Plaintiff and Defendant entered into an insurance contract. Defendant breached this

contract by, witliout limitation, inadequately and/or impi-operly investigating Plaintiff's insurance

claim, wrongfully denying and/or underpaying the claim. Defendant damaged Plaintiff through

its actions and/or iriactions described herein.

       B.      PRONIPT PAYMENT OF CLAIMS STATUTF

       1.8.    Defeiidant's failure to pay for Plaintiffs losses and/ or to follow the statutory time

guidelines for accepting or detiying coverage constitutes a violation of Section 542.001 el sey. of

the Texas Insurance Code, including without limitation §fi 542.055-.058.

        19.     In addition to Plaintiffs claim for damages, Defendant's violation of the Tex.

Insurance Code entitles Plaintiff to penalties, interest and attorney's fees as set fortli in Section

542.060 of the Texas Insurance Code.

        C.      BAD FAITH

        20.    Defendant is an insurance company and insured Plaintiff"s propeily. Defendant is

required to comply with Chapter 541 of the Texas Iiisuraiice Code.

        21.    Defendant violated Section 541.051 of the Texas Insurance Code by, without

limitation, malcing statements misrepresenting the ternis and/or benefits of the policy.

        22.     Defendant also violated Section 541.060 by, without limitation:

                a.      Misrepresenting to Plaintiff a material fact or policy provision relating to

                        coverage at issue;

                b.      Failing to attempt in good faith to effectuate a prompt, fair, and equitable

                        settlement of a. claim with respect to which the insurer's liability ha.d beconie

                        reasonably clear;
     Case 4:19-cv-03712 Document 1-3 Filed on 09/27/19 in TXSD Page 10 of 24




                  C.      Failing to proniptly provide to Plaintiff a reasonable explanation of the basis

                          in the policy, in relation to the facts or applicable law, for the i nsurer's denial

                          of a claim or offer of a compromised settlement of a claiiti;

                  d.      Failing within a reasonable time to affirm or deny coverage of a claim to

                          Plaintiff or submit a reservation of rights to Plaintiff; and/or

                  C.      Refiising to pay the claim without conducting a reasonable investigation

                          with respect to the claim;

           23.    Defendant violated Section 541.061 by, without limitation:

                  a.      Making an untrue statement of matei-ial fact;

                  b.      Failing to state a material fact necessary to make other statements niade not
~
                          misleading considering the cii-cutnstances under which the statenients were

                          niade;

                  C.      Making a statement in a manner that would niislead a reasonably prudent

                          person to a false conclusion of a material fact;

                   d.     Making a material misstatement of law; and/or

                   e.     Failing to disclose a matter required by law to be disclosed.

           24.     Defendant knowingly conimitted the acts complained of. As such, Plaintiff is

    entitled to exemplary and/ortreble damages pursuant to Texas Insurance Code Section 541.152(a)-

    ~b)~

           D.      Additional Claims & Damages.

           25.     Plaintiff also seeks to recover damages and/or actual damages "caused by"

    Defendant's Insurance Code violations. This includes, without limitation, daniages resulting from

    Defer.idant's delay in payment, resulting from Defendant's unreasonable investigation. This
 Case 4:19-cv-03712 Document 1-3 Filed on 09/27/19 in TXSD Page 11 of 24




includes, without limitation, costs for temporary repairs, additional property damage to Plaintiffs

home during the pendency of the claims process a.nd this litigation, costs associa.ted with appraisal

costs or sums related to pre-appraisal damage assessnients.

       26.     Plaintiff also seeks damages to conipensate Plaintiff for the tangible and intangible

consequences, suffering, stress and mental anguish of liaving to live with an unrepaired home for

months.

       E.      ATTORNEY's FEES

       27.     Plaintiff engaged the undersigned attorneys to prosecute this lawsuit against

Defendant and agreed to pay reasonable attorney's fees and expenses tlu-ough trial and an_y appeal.

       28.     Plaintiff is entitled to reasonable and necessary attorney's fees pursuant to Texas

Civil Practice and Remedies Code Sections 38.001-38.003 because an attorney that represents

Plaintitf presented the claim to Defendant, and Defendant did not tender the just amount owed

before the expiration of the 30th day after the claim was presented.

       29.     Plaintiff further prays that she be awarded all reasonable attorney's fees incurred in

pl-osecuting her causes of action through trial and any appeal pursuant to Sections 541.152 and

542.060 of the Texas Insurance Code.

                                                 Vl.
                                      DISCOVERY 12EQUESTS


       30.     Pursuant to Tex. R. Civ. P. 194, 195, 196, 197 & 198, atid in accordance with the

instructions stated therein, Plaintiff requests that Defendant respond to the attached Request for

Disclosures, Request for Production, InteiTogatories, and Request for Adniissions within Cfty (50)

days of its receipt of the same. See Exhibit A, attached liereto.
 Case 4:19-cv-03712 Document 1-3 Filed on 09/27/19 in TXSD Page 12 of 24




                                               v:ri.
                                  TEx. R. C[v. P. 193.7 NoTrCE.

       31.     Pursuant to Tex. R. Civ. P. 193.7, the undersigned hereby notifies all parties and

counsel of record that Plaintiff may introduce into evidence at the time of trial or pre-trial, those

documents produced by all parties in response to requests for production and/or requests for

disclosure in this matter.

                                               VIII.
                                           ,TURY DEb1ANll

       32.     Pursuant to Tex. R. Civ. P. 216, Plaintiff hereby demands trial by jury and has

tendered the appropriate fee.

                                                IA.
                                              PRAYER


       33.     WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be

cited to appear and answer herein, and tliat, after due process of law, Plaintiff have judgment

against Defendant for actual daniages, together with exemplary damages, statutory daniages, treble

damages, statutory interest, pre judgment interest, post-judgment interest, attornev's fees, costs of

suit, and for all such other and further relief, both general and special, in law and in equity, to

wliich Plaintiff may be justly entitled.
Case 4:19-cv-03712 Document 1-3 Filed on 09/27/19 in TXSD Page 13 of 24




                                   Respectfiilly subniitted,

                                   THE BUZBEE LAw FIRM
                                  By: -'.Y; AnJhow G.f3arzbee
                                        Anthony G. Buzbee
                                        State Bar No. 24001820
                                        tbuzbee@txattoriieys.com
                                        Chri stoplier J. Leavitt
                                        State Bar No. 24053318
                                        cleavitt rr txattorneys.com
                                        JP Morgan Chase Tower
                                        600 Travis, Suite 6850
                                        Houston, Texas 77002
                                        Telephone: (713) 223-5393
                                        Facsimile: (713) 223-5909

                                       AND

                                    LAW OFFICES OF MANLJEL SOLIS, PC

                                  By: .-s-' Stephen R. Yi/alA-er
                                       Stephen R. Walker
                                       State Bai- No. 24001820
                                       Texas Bar No. 24034729
                                       Gregory J. Finney
                                        Texas Bar No. 24044430
                                       Juan A. Solis
                                        Texas Bar No. 24103040
                                       6657 Navigation Blvd.
                                       Houston, TX 77011
                                       Phone: (713) 277-7838
                                       Fax: (281) 377-3924
                                       swalker@niaiiuclsolls.com
                                                   nianuelsolis.com
                                       gfinney a manuelsolis.com
                                       jusolis@manuelsolis.coni

                                       ATTORNEYS FOR PLAiNTIFF
Case 4:19-cv-03712 Document 1-3 Filed on 09/27/19 in TXSD Page 14 of 24




    EXHIBIT B-3
                     Case 4:19-cv-03712 Document 1-3 Filed on 09/27/19 in TXSD Page 15 of 24

                                                                                           I DELIVERED AUC 3 6 2019

                                                       CAUSE NO. 201958673

                                                       RECEIPT N0.                             0.00           CIV
                                                                      **********                      TR # 73661400
PLAINTIFF: CASTANEDA, ELOY                                                                  In'The   189th
        vs.                                                                                 Judicial District Court
DEFENDANT: STATE FARM LLOYDS                                                                of Harris County, Texas
                                                                                            189TH DISTRICT COURT
                                                                                            Hovston, TX
                                                                CITATION
THE STATE OF TEXAS
County of Harris




T0: STATE FARM LLOYDS BY SERVING THROUGH CORPORATION SERVICE COMPANY
    211 EAST 7TH STREET SUITE 620    AUSTIN TX 78701 - 3218
        Attached is a copy of PLAINTIFF`S ORIGINAL PETITION

This instrument was filed on the 22nd dav of AuQust, 2019, in the above cited cause number
and court. The instrument attached describes the claim against you.

     YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
next following the expiration of 20 days after you were served this citation and petition,
a default judgment may be taken against you.
TO OFFICER SERVING:
      This citation was.issued on 22nd day of August, 2019, under my hand and
seal of said Court.
                                               ~.:•~oV HRf~Q '•~
                                              : e- :       /sL
Issued at request of:                                             •, ~p~
                                                                       -  MARILYN BURGESS, District Clerk
LEAVITT, CHRISTOPHER JERROD                   v'                      G= Harris County, Texas
600 TRAVIS STREET SUITE 7300                                              201 Caroline, Houston, Texas 77002
HOUSTON, TX 77002                                                         (P.O. Box 4651, Houston, Texas 77210)
Tel: (713) 223-5393                                 •• ..~... •-`•,~.~~,_`
Bar No.: 24053318                                            S.•,`Generated By: CUERO, NELSON 7MM//11308404

                                          OFFICER/AUTHORIZED PERSON RETURN
Came to hand at                  o'clock _.M., on the                             day of

Executed at (address)                                                                                                 in

                                  County at               o'clock _.M., on the                  day of

            , by delivering to                                                               defendant, in person, a

true copy of this Citation together with the accompanying                                  copy(ies) of the Petition

attached thereto and I endorsed on said copy of the Citation the date of delivery.
To certify which I affix my hand officially this       day of

FEE: $

                                                                                      of                  County, Texas


                                                                             By
                       Affiant                                                               Deputy

On this day,                                            , known to me to be the person whose
signature appears on the foregoing return, personally appeared. After being by me duly sworn,
he/she stated that this citation was executed by him/her in the exact manner recited on the
return.

SWORN TO AND SUBSCRIBED BEFORE ME, on this                                   day of                          ,



                                                                                             Notary Public




N . INT . CITR . P                                      *73661400*
Case 4:19-cv-03712 Document 1-3 Filed on 09/27/19 in TXSD Page 16 of 24




    EXHIBIT B-4
     Case 4:19-cv-03712 Document 1-3 Filed on 09/27/19 in TXSD Page 17 of 24                       9/20/2019 4:01 PM
                                                                        Marilyn Burgess - District Clerk Harris County
                                                                                             Envelope No. 37002527
                                                                                               By: Ozuqui Quintanilla
                                                                                            Filed: 9/20/2019 4:01 PM

                                 CAUSE NO. 2019-58673

ELOY CASTANEDA,                              §            IN THE DISTRICT COURT OF
  Plaintiff,                                 §
                                             §
v.                                           §                 HARRIS COUNTY, TEXAS
                                             §
STATE FARM LLOYDS,                           §
  Defendant.                                 §                 189TH JUDICIAL DISTRICT


                          DEFENDANT’S ORIGINAL ANSWER


       Defendant State Farm Lloyds files this Original Answer to Plaintiff’s Original

Petition:

                                         I.
                                   GENERAL DENIAL

       1.     Defendant generally denies all material allegations contained in Plaintiff’s

Original Petition, and any amendment thereto, and demands strict proof thereof as

allowed under the laws of the State of Texas. By this general denial, Defendant requires

Plaintiff to prove every fact to support the claims in Plaintiff’s Original Petition, and any

amendment thereto, by a preponderance of the evidence.

                                           III.
                                        DEFENSES

       2.     Policy Coverage Provisions. Under the Insuring Agreement, Plaintiff

bears the burden to prove the actual cash value of damage resulting from an

occurrence of accidental direct physical loss to the insured property during the policy

period. Plaintiff lacks proof of damages resulted from any accidental direct physical loss

during the policy period beyond those damages found by State Farm under the Policy.

       3.     Limit of Liability. State Farm’s liability, if any, is limited to the amount of
    Case 4:19-cv-03712 Document 1-3 Filed on 09/27/19 in TXSD Page 18 of 24



the policy limits under the subject policy, pursuant to the "Limit of Liability" and other

clauses contained in the policy sued upon.

       4.        Deductible/Offset. Defendant is entitled to an offset or credit against

Plaintiff’s damages, if any, in the amount of Plaintiff’s $2,600.00 deductible, as well as

an additional offset or credit in the amount of State Farm’s payments to Plaintiff.

       5.        Wear and Tear, Deterioration. Plaintiff’s claims are barred, in whole or in

part, because the damages and losses alleged in Plaintiff’s Original Petition, none being

admitted, were proximately caused in whole or in part by wear and tear and related

aging issues. The policy at issue provides that wear and tear does not fall under the

coverage of the policy:

                                   SECTION I – LOSSES NOT INSURED
       1. We do not insure for any loss to the property described in Coverage A which
          consists of, or is directly and immediately caused by, one or more of the perils
          listed in items a. through n. below, regardless of whether the loss occurs
          suddenly or gradually, involves isolated or widespread damage, arises from
          natural or external forces, or occurs as a result of any combination of these:
                                          * * * * *
            g. wear, tear, marring, scratching, deterioration, inherent vice, latent defect or
               mechanical breakdown.

            i.   wet or dry rot.

Part of the property damages Plaintiff is claiming to the insured property occurred over

time through wear, tear, and deterioration. These conditions are not insured under the

policy at issue.

       6.        Loss Settlement Provision/Condition: Replacement Cost Benefits.

Under the Insuring Agreement, Plaintiff must first repair or replace the damaged

property to recover replacement cost benefits and the Policy limits such coverage to




                                                                                                 2
   Case 4:19-cv-03712 Document 1-3 Filed on 09/27/19 in TXSD Page 19 of 24



costs “necessarily” spent to repair the damaged property. The Policy specifically

provides:

                 FE-3533.2 HOMEOWNERS POLICY ENDORSEMENT (Texas)

      SECTION I - LOSS SETTLEMENT

      COVERAGE A-DWELLING

      Items 1. and 2. are replaced by the following:

      1. A1 - Replacement Cost Loss Settlement - Similar Construction.

            a. We will pay the cost to repair or replace with similar construction and for
               the same use on the premises shown in the Declarations, the damaged
               part of the property covered under SECTION I - COVERAGES,
               COVERAGE A - DWELLING, except for wood fences, subject to the
               following:

               (1) until actual repair or replacement is completed, we will pay only    the
                   actual cash value at the time of the loss of the damaged part of     the
                   property, up to the applicable limit of liability shown in           the
                   Declarations, not to exceed the cost to repair or replace            the
                   damaged part of the property;

               (2) when the repair or replacement is actually completed, we will pay the
                   covered additional amount you actually and necessarily spend to
                   repair or replace the damaged part of the property, or an amount up to
                   the applicable limit of liability shown in the Declarations, whichever is
                   less;

               (3) to receive any additional payments on a replacement cost basis, you
                   must complete the actual repair or replacement of the damaged part
                   of the property within two years after the date of loss, and give prompt
                   notice to us after the work has been completed; and

               (4) we will not pay for increased costs resulting from enforcement of any
                   ordinance or law regulating the construction, repair or demolition of a
                   building or other structure, except as provided under Option OL -
                   Building Ordinance or Law Coverage.

Plaintiff lacks proof of completed repairs or replacement to any covered property

damage connected with his insurance claim, and regardless, the most Plaintiff can

recover under the Policy is the actual cost of Plaintiff’s necessary repairs. As such,




                                                                                               3
   Case 4:19-cv-03712 Document 1-3 Filed on 09/27/19 in TXSD Page 20 of 24



Plaintiff’s recovery in this case, if any, is limited to the actual cash value of the covered

property damage.

       7.        Defective Workmanship. Plaintiff’s claims are barred, in whole or in part,

because the damages and losses alleged in Plaintiff’s Petition, none being admitted,

were proximately caused in whole or in part by defective workmanship or maintenance.

The Policy provides:

                            SECTION I – LOSSES NOT INSURED
       3. We do not insure under any coverage for any loss consisting of one or more of
          the items below. Further, we do not insure for loss described in paragraphs 1.
          and 2. immediately above regardless of whether one of more of the following:
          (a) directly or indirectly cause, contribute to or aggravate the loss; or (b) occur
          before, at the same time, or after the loss or any other cause of the loss:
                                         * * * * *
            b.   defect, weakness, inadequacy, fault or unsoundness in:
                                          * * * * *
                 (2) design, specifications, workmanship, construction, grading,
                 compaction;
                 (3) materials used in construction or repair; or
                 (4) maintenance;
                 of any property (including land, structures, or improvements of
                 any kind) whether on or off the residence premises…

Part of the damages Plaintiff is claiming to his roof and roofing components was

caused, in whole or in part, by defective installation or handling of the roofing shingles.

These conditions are not insured under the policy at issue.

       8.        Bona Fide/Legitimate Dispute. A bona fide/legitimate dispute exists

precluding Plaintiff’s recovery of damages under extra-contractual theories including for

violations of the Texas Insurance Code or any other statutory or common law authority.




                                                                                                4
    Case 4:19-cv-03712 Document 1-3 Filed on 09/27/19 in TXSD Page 21 of 24



       9.       Cap on Punitive Damages. TEX. CIV. PRAC.          AND   REM. CODE §41.001, et

seq., applies and punitive damages awarded, if any, are subject to the statutory limit set

forth therein, other applicable statutory authority, and the common law. Further, unless

Plaintiff proves Defendant’s liability for punitive damages, and the amount of punitive

damages, if any, by clear and convincing evidence, any award of punitive damages

would violate Defendant’s due process rights guaranteed by the Fourteenth Amendment

to the United States Constitution and by Section 19 of Article 1 of the Texas

Constitution.

                                          PRAYER

       Defendant prays that Plaintiff take nothing by his claims, and that Defendant

recover its costs, fees, and expenses, and such other further relief to which Defendant

may show itself to be justly entitled to, in law and in equity.

                                                   Respectfully submitted,

                                                   NISTICO, CROUCH & KESSLER, P.C.


                                                   By:    /s/ M. Micah Kessler
                                                          M. Micah Kessler
                                                          State Bar No. 00796878
                                                          Jazmine J. Ford
                                                          State Bar No. 24109881
                                                   1900 West Loop South, Suite 800
                                                   Houston, Texas 77027
                                                   Telephone: (713) 781-2889
                                                   Telecopier: (713) 781-7222
                                                   Email: mkessler@nck-law.com
                                                   Email: jford@nck-law.com
                                                   COUNSEL FOR DEFENDANT




                                                                                            5
   Case 4:19-cv-03712 Document 1-3 Filed on 09/27/19 in TXSD Page 22 of 24



                             CERTIFICATE OF SERVICE

         I certify that a true and correct copy of the foregoing instrument was served on
all parties through counsel of record in compliance with Rules 21 and 21a of the Texas
Rules of Civil Procedure on September 20, 2019, in the manner(s) prescribed below:

      Anthony G. Buzbee
      Christopher J. Leavitt
      The Buzbee Law Firm
      600 Travis, Suite 6850
      Houston, Texas 77002
      VIA EFILE

      Stephen R. Walker
      Gregory J. Finney
      Juan Solis
      Law Offices of Manuel Solis, PC
      6657 Navigation Boulevard,
      Houston, Texas 77011
      VIA EFILE


                                                         /s/ M. Micah Kessler
                                                           M. Micah Kessler




                                                                                       6
Envelope Details                                                           Page 1 of 2
       Case 4:19-cv-03712 Document 1-3 Filed on 09/27/19 in TXSD Page 23 of 24


 Print this page

 Case # 201958673 - CASTANEDA, ELOY v STATE FARM
 LLOYDS
 Case Information
 Location                      Harris County - 189th Civil District Court
 Date Filed                    9/20/2019 4:01 PM
 Case Number                   201958673
 Case Description              CASTANEDA, ELOY v STATE FARM LLOYDS
 Assigned to Judge
 Attorney                      M Kessler
 Firm Name                     Nistico Crouch & Kessler PC
 Filed By                      Tyffeni Nguyen
 Filer Type                    Attorney
 Fees
 Convenience Fee               $0.00
 Total Court Case Fees         $0.00
 Total Court Party Fees        $0.00
 Total Court Filing Fees       $0.00
 Total Court Service Fees      $0.00
 Total Filing & Service Fees   $0.00
 Total Provider Service Fees   $0.00
 Total Provider Tax Fees       $0.00
 Total Taxes (for non-court
                               $0.00
 fees)
 Grand Total                   $0.00
 Payment
 Account Name                  AMEX 6004
 Transaction Amount            $0.00
 Transaction Response
 Transaction ID                55224040
 Order #

 Answer/ Response / Waiver
 Filing Type                                     EFileAndServe
 Filing Code                                     Answer/ Response / Waiver
 Filing Description                              Defendant's Original Answer
 Reference Number                                Castaneda, Eloy [Q84]
 Comments




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=1395420e-0bc7-4822-a4b4-... 9/20/2019
Envelope Details                                                           Page 2 of 2
       Case 4:19-cv-03712 Document 1-3 Filed on 09/27/19 in TXSD Page 24 of 24


 Status                                          Submitting
 Fees
 Court Fee                                       $0.00
 Service Fee                                     $0.00
 Documents
 Lead Document                 Castaneda, Eloy [Q84] - SF Origial Answer.pdf          [Original]


 eService Details
                                                                                 Date/Time
 Name/Email                 Firm              Service Method   Status   Served
                                                                                 Opened
 Jessica Salto              Buzbee Law                         Not
                                              EServe                    No       Not Opened
 jsalto@txattorneys.com     Firm                               Sent
 Christopher Leavitt        Buzbee Law                         Not
                                              EServe                    No       Not Opened
 cleavitt@txattorneys.com Firm                                 Sent
 Ryan Steinhart             The Buzbee Law                     Not
                                              EServe                    No       Not Opened
 rSteinhart@txattorneys.com Firm                               Sent
 Rian Taff                                                     Not
                                              EServe                    No       Not Opened
 rtaff@txattorneys.com                                         Sent
 Harvey Clerk               The Buzbee Law                     Not
                                              EServe                    No       Not Opened
 LawClerk@txattorneys.com Firm                                 Sent
 Anthony Buzbee                                                Not
                                              EServe                    No       Not Opened
 tbuzbee@txattorneys.com                                       Sent
 Jazmine J. Ford                                               Not
                                              EServe                    No       Not Opened
 jford@nck-law.com                                             Sent
 M Micah Kessler                                               Not
                            NCK, PC           EServe                    No       Not Opened
 mkessler@nck-law.com                                          Sent
 Juan Solis                                                    Not
                                              EServe                    No       Not Opened
 jusolis@manuelsolis.com                                       Sent
 Gregory J. Finney                                             Not
                                              EServe                    No       Not Opened
 gfinney@manuelsolis.com                                       Sent
 Stephen R. Walker                                             Not
                                              EServe                    No       Not Opened
 swalker@manuelsolis.com                                       Sent
 Tyffeni Nguyen             Nistico, Crouch                    Not
                                              EServe                    No       Not Opened
 tnguyen@nck-law.com        & Kessler                          Sent




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=1395420e-0bc7-4822-a4b4-... 9/20/2019
